 


109 HR 5320 IH: Fairness for State and Local Workers Act
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5320 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2006 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to provide for coverage under that Act of employees of States and political subdivisions of States, and for other purposes. 
 
 
1.Short title This Act may be cited as the Fairness for State and Local Workers Act.  
2.Coverage of State and Local employeesSection 3(5) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652(5)) is amended— 
(1)by inserting after employees, the following: including a State or political subdivision of a State,; and 
(2)by striking or any State or political subdivision of a State.  
 
